 560DECISIONSOF NATIONALLABOR RELATIONS BOARDRockridgeMedicalCare Centerand Hospital andInstitutionalWorkers Union, Local 250, SEIU,AFL-CIO,Petitioner.Case 20-RC-12797November20, 1975DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Joseph R.Wirts. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional Directorfor Region 20, the case was transferred to the Boardfordecision.Thereafter, the Petitioner and theEmployer filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in the case, the Boardmakes the following findings:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks a unit composed of allregistered nurses and nurse practitioners employedby Employer at its Oakland, California, health careclinic. It contends that a unit of registered nurses isappropriate, citingMercy Hospitals of Sacramento,Inc.,217 NLRB No. 131 (1975), and that the nursepractitioners should be included in that unit becausetheir community of interest is closely aligned with theregistered nurses.The Employer contends that the only appropriateunit in a small medical clinic, as here, is a unit whichincludes all professional employees. The Employerfurther contends that, even if the registered nursesare found to comprise an appropriate unit, the nursepractitioners should not be included in that unitbecause they have virtually no community of interestwith the registered nurses and have extremely closeties with the other professionals on the staff.Employer is an out-patient medical facility whichbegan operation in 1972. It has a professionalnonsupervisory staff of I I physicians, most of whomare regularly scheduled part-time employees, 6 nursepractitioners,' 4 dentists, 2 optometrists, 1 dietician,1psychiatric social worker, and 2 registered nurses.The RN's assist physicians and nurse practitioners.Their duties include taking the patients' temperatureand blood pressure, and performing necessarypatient preparatory work.The Board has previously held that a unit ofregistered nurses is appropriate,Mercy Hospitals ofSacramento, Inc., supra.The factors relied on thereinare largely present here as well. The fact that theclinic here is relatively small is not in our view asufficient basis for reching a different result. There-fore,we find that a unit of registered nurses isappropriate herein.Next we turn to the question of whether nursepractitioners are appropriately included in such aunit. Essentially, these are RN's with an additional 2years of education. Under California law, they areauthorized to examine patients, make diagnoses, andprescribemedications and therapy. The evidenceshows that the nurse practitioners employed by theEmployer perform all of these duties and functions.However, the evidence also establishes that they holdno state license apart from that of registered nurses,entries made by them on a patient's medical recordsas to evaluation and treatment must be reviewed andsigned by a physician, and any prescriptions writtenby them must be countersigned by physicians.Hence, notwithstanding that they perform certaintasks similar to that performed by physicians, itwould appear that the ultimate responsibility for thetreatment, drug prescription, and patient diagnosisand care still resides with the licensed physician.Nevertheless, the Employer contends that theduties, function, and elevated professional standingof nurse practitioners clearly distinguish and setthem apart from RN's. Thus, in addition to theduties described above, nurse practitioners are paid asalary which is approximately 20 percent higher thanthat received by RN's; they are not required to wearuniforms; they participate in medical staff meetingswith the physicians; they are supervised by theEmployer's executive director, Dr. John Austin, whoalso supervises the physicians; they can and do referpatients to other professionals; and their time, likethe physicians', is billed directly to the patients.RN's, on the other hand, are required to wear221 NLRB No. 119ITwo of whom work full time The other four regularly rotate Saturdayshifts ROCKRIDGE MEDICAL CARE CENTERuniforms,do not attend medical staff meetings, haveno patients to refer, and are supervise& by thecoordinator of nursing services- who is a nursepractitioner.Also, their services are not a directsource of revenue.Notwithstanding the, differences, that here existbetween nurse practitioners and RN's, on balance weare persuaded that the ,former are basically registerednurseswho have received 2 years additional educa-tionand are given some additional responsibilities.These additional responsibilities;"--however, are, as'alreadynoted, severely circumscribed by the factthat nurse practitioners mush report to a physicianfor approval of'any decision regarding patients whichgoesbeyond the normal duties and responsibilities ofan RN.- If only for..this,keason,we do not agree withthe Chairman that the- physicians, in effe>a%merelyrubberstamp the duties and functions of the nursepractitioners by giving them ,perfunctory approval.We also deem it significant that nurse practitioners'are not separately licensed as such by the State ofCalifornia.In our consideration of this issue, the above factorsclearly outweigh those showing higher, pay for nursepractitioners and other surface distinctions betweenthem and the RN's employed by the Employer. Thepay differentialmerely recognizes that they haveadditional duties to perform. Indeed, the evidenceshows that in terms of salary they are paid only 40percent of the clinic physicians' assigned worth,despite the Employer's contention that they performessentially the same tasks and provide like services.As for their not being required to wear uniforms, thatcan be explainedby the fact that they are expected toassume a rolesimilar to that of a physician in the eyeof the public seeking the services provided by theclinic;and their attendance at medical staff meetingsand supervision by a physician would seem to resultfrom the need of the clinic to coordinate theresponsibilities and functions of nurse practitionersand physicians, particularly where, as here, the latterare held responsible for the former's diagnostictreatmentand prescriptions of medicine and therapy.Finally, the billing of patients for services performedfornurse practitionerswould seem to representnothingmore than a method of determining thepayment owed the clinic for such services.In sum, therefore, because of the similar education-albackground,training,and not too dissimilarfunctionsof nurse practitioners and regularnurses-in other words the substantial community of interestthey both share-we find that the nurse practitionersshould be included in the unit of 'registered nursesheretofore found appropriate.561In view of the foregoing,we find that the followingemployees of the Employer constitute a, separateappropriateunitfor . the purposes of collectivebargaining within the meaning of Section 9(c) of theAct:All registered. nurses and nurse practitionersemployed by the Employer's facilities at 420 40thStreet,Oakland, California, excluding all otheremployees, guards, and supervisors as defined bythe Act.[Direction of Election omitted from publication.]2CHAIRMAN MURPHY, dissenting in part:Iagree with my colleagues that a separate unit ofregisterednurseswould be appropriate for thereasons stated inMercy Hospitals of Sacramento, Inc.,217 NLRB No. 131 (1975), especially where, as here,no labor organization seeks to represent a unit of allprofessional employees.However, I disagree withtheir additional conclusion that nurse practitionersproperly belong in that unit.The distinctively different duties and functions ofthe nurse practitioners from those of the RN's; theirspecial training; and their authorization by the Stateto perform, and their performance of, tasks tradition-allyassociatedwith physicians, in my opinion,establish anew and separate class of health carespecialists,whose status and interest would appear tobe more akin to that of a physician than of aregistered nurse. This conclusion is further borne outby that fact that registered nurses are not permittedeither by the Employer or California state law toexamine patients, diagnose their ailments, or pre-scribe treatment for them of any kind, all of whichcomprise the duties performed by nurse practitionersand represent theraison d'etrefor the establishmentof their profession. Indeed, the only obvious similari-ty between nurse practitioners and registered nursesis that both attended nursing school and received thesame license before the nurse practitioners went onto advance study and a new, promising, and moreresponsible career.My colleagues, however, gloss over the fact thatnurse practitioners are assigned their own patientsfor whom they prescribe treatment and medication,and attempt to minimize these facts by noting thatthe medical evaluations and prescriptions preparedby the nurse practitioners are subject to "approval"and "countersignature," respectively, by physicians.They thus erroneously reach the conclusion thatnurse practitioners are in essence nothing more thannurses with additional training and some relativelyminor additional responsibilities and duties.2 [Excelsiorfn. omittedfrom publication.] 562DECISIONSOF NATIONALLABOR RELATIONS HOARDWhat my colleagues ignore, however, is that thenurse practitioners basically perform their dutiesindependently of the physicians employed at theclinic.They deal directly with the patients assignedto them; and based on their knowledge, experience,and judgment they reach whatever diagnostic con-clusions they deem to be applicable to the conditionof their individual patients and prescribe the neces-sary treatment therefor. Further, the subsequent"approval" and "countersignature" by physicians oftheir medical evaluations and prescriptions are moreoften than not routinely given and of a ministerialnature. How in the face of these facts the perfunctoryapproval and countersignature of physicians can berelied on-ay-ii y colleagues to blithely dismiss the factthat nurse practitioners have their own patients, andperform duties and functions which are usually3My conclusion that the duties and functions of nurse practitioners aresufficient to create special interests for them which would serve to removethem from mclusion`in a unit restricted to registered nurses should not be_construed to mean either that I believe that only a separate unit for them^would be appropriate or that their interests are so separate and remote fromthose of registered nurses that their inclusion with that group and otherassociated with and reserved exclusively for physi-cians, passes my understanding. Furthermore, while'the higher pay enjoyed by- nurse practitioners, theabsence of a uniform requirement for them, theirattendance at medical staff meetings and commonsupervisionwith physicians, their engagement inpatient referral, and the clinic's direct billing for theirservicesmay not in and of themselves be'dispositiveof the issue,'it seems clear to me that these furtherdistinguishing features support the conclusion thatnurse practitioners enjoy a separate identity, andstatus from that of registerednurseswarranting theirexclusio^i from a unit restricted to-the latter classifi-cation.3Accordingly,L would -exclude nurse practitionersfrom the unit found appropriate herein.professionals in an overall professionalunit would be mappropriate.,To thecontrary, inMercy Hospitals of Sacramento, Inc., supra,the Boardfound thata unitof allprofessionalemployeeswould be appropriatein view of thecommunityof interestshared bythe employeesbecause oftheir professionalstatus and similar employee concernsNo suchunit, however,has beensought herein.